HARVEY, Commissioner.
In our original opinion, filed December 9, 1936, in the above cause, the judgment of the trial court and that of the Court of Civil Appeals [70 S.W.(2d) 226] were ordered reversed and the cause remanded. G. E. Lucas, one of the defendants in error, has filed a motion to correct our opinion in the respect stated, to the extent of affirming the judgment of the trial court and that of the Court of Civil Appeals in so far as the cross action by the plaintiff in error against G. E. Lucas is involved. To the extent stated, the motion is granted, and our original opinion is here now corrected and amended so as to show, as was originally intended, that the judgment of the trial court and that of the Court of Civil Appeals are affirmed, so far as the cross action of the plaintiff in error against G. E. Lucas is involved; - but in all other respects the judgments of both said courts are reversed and the cause is remanded. The clerk is directed to correct the judgment of this court accordingly.
Opinion adopted by the Supreme Court.